Appellant was charged with and convicted of forgery.
1. Another instrument was admitted in evidence, purporting to be signed by and the act of J.W. Cottrell, whose name had also been signed to the instrument set out in the indictment. The bill of exceptions reserved does not set forth the ground or grounds of the objection, and hence is not entitled to consideration. Jacobs v. The State, 28 Texas Cr. App., 79; Livar v. The State, 26 Texas Cr. App., 115; Bryant v. The State, 18 Texas Cr. App., 107; Davis v. The State, 14 Texas Cr. App., 645. We are of opinion, however, that the testimony was admissible under the facts of this case.
2. The bill of exceptions reserved to the introduction in evidence of the instrument signed "J.L. Stagner" fails also to state any ground of objection to its admission. It was shown, however, not to be a forgery, *Page 361 
and we are of opinion that no injury accrued by reason of its going to the jury.
3. The sheriff of the county testified, in behalf of defendant, that at the instance of "J.W. Cottrell" and others he appointed defendant deputy sheriff during the summer of 1892, and shortly prior to the election that fall revoked the appointment. On cross-examination, and over the objection of the defendant, that the testimony was "highly prejudicial" and in no way relevant to the issue involved in the trial, the witness was permitted to testify, "At the time I appointed him he told me his life was in danger from persons against whom he had agreed to testify for the State, in the cases in which he and other persons had been engaged in stealing stock; and to the effect that several horses which had been stolen in Fayette County had been brought back from Bastrop County by one of his deputies, viz., Ike Kennedy, who told me that Burge had shown him the horses, and that defendant had also told him the same thing."
We are cited by the State to the Letz case, 21 Southwestern Reporter, 371, in support of the ruling of the court admitting this evidence. That case holds, that inasmuch as there was no question of the fact that Letz exhibited the gaming table, and was given the lowest punishment for that offense, the admission of improper testimony did not require a reversal of the judgment. In this case, however, authority on part of defendant to sign the instrument alleged to be forged was asserted and constituted the main issue of contention on the trial. It is therefore not within the rule laid down in the Letz case.
The testimony was inadmissible and prejudicial to defendant. The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.